These are actions brought by the state of Wisconsin on relation of the Department of Agriculture against the several defendant-appellants under sec. 100.03, Stats. 1939, to enforce the provisions of a general market order of the Department of Agriculture and Markets relating to the Milwaukee regulated milk market.  The actions were commenced separately, were consolidated for the purpose of trial, and separate judgments were entered on March 30, 1940.  Defendants appeal.
The complaints in substance allege that Milwaukee is included in a regulated milk market under sec. 100.03, Stats. 1939; that the provisions of the general order of the Department of Agriculture relating to the Milwaukee regulated milk market has been violated by the several defendants with respect to the prices paid to the producers on the basis of 3.5 per cent milk for the milk handled by the defendants; that defendants buy outside of the Milwaukee regulated area at wholesale at *Page 609 
prices below the wholesale price either by quart or gallon prescribed by the order; that defendants are selling at retail below the minimum retail prices; that the milk handled is not from premises and equipment equal in sanitation to that required by the ordinances of the city of Milwaukee.  The complaint further alleges certain nonconformance with the labeling provision of the order.
By the judgment entered in each action, each defendant is enjoined from, (1) selling in Milwaukee county in fluid form milk for which the producers do not receive the price prescribed in the market order under sec. 100.03, Stats. 1939; (2) purchasing at less than the wholesale price prescribed in the market order milk and cream for resale in fluid form in Milwaukee county; (3) selling fluid milk and cream at retail in Milwaukee county for less than the retail prices and in other than the units prescribed in the market order; (4) selling at retail in Milwaukee county fluid cream not labeled as required by the market order; (5) purchasing, receiving, or handling for sale in fluid form in Milwaukee county, or selling in fluid form in Milwaukee county, milk from premises and equipment not equal in sanitation to that required by ordinance of the city of Milwaukee; and (6) from otherwise violating any provision of the present market order for Milwaukee county under sec. 100.03, Stats. 1939.
The defendants do not challenge any of the court's findings. In their brief they state the issues as follows: (1) Whether the 1939 amendment to sec. 100.03, Stats., renders the statute unconstitutional under section 1 of the Fourteenth amendment to the United States constitution or section 1, article I of the Wisconsin constitution; (2) whether the pretended standards set for fixing prices were sufficiently definite to meet the requirements of a valid delegation of legislative power; and (3) whether the defendants have been denied the equal protection of the law by reason of the mode of administration of the act. *Page 610 
The following opinion was filed March 11, 1941:
The bill of exceptions applicable to each of the four actions contains the following stipulation:
"This stipulation is made upon agreement which is a part of the stipulation that the appellants will challenge on appeal only the constitutionality of the Milk Control Law because of discrimination, unlawful delegation of powers, and absence of legislative standards for fixing price, and also the other point of the unconstitutional enforcement of the law."
The first Milk Control Law was enacted as ch. 64, Laws of 1933.  It was entitled: "Emergency regulation of the distribution of milk in certain municipalities." Sec. 1 provided:
"It is declared that the provisions of this section are made necessary by a public emergency existing since November 1, 1932, growing out of the present economic depression, the present financial condition of the farmer delivering milk to certain city markets, unfair methods of competition of certain dealers buying milk for resale in such city markets, which condition seriously affects and endangers the public welfare, health and morals.  The provisions of this section shall apply to cities of the first, second and third class having municipal ordinances requiring that all pasteurized milk sold in such cities shall be pasteurized within the limits of the county in which said cities are located, and shall also apply to cities, villages, and to towns adjacent to any city or village, in the same county whose population is furnished with milk by any dealer or dealers operating generally in such cities of the first, second and third class. . . ." *Page 611 
The provision limiting the application of sec. 1 of ch. 64, Laws of 1933, to cities of the first, second, and third class having municipal ordinances relative to pasteurized milk was stricken from the act by an amendment, sec. 14 of ch. 470, Laws of 1933.  The law as amended became sec. 99.165, Stats. 1933.  It contained a severability clause.  The law terminated two years after passage and publication.  By amendment in 1935, sec. 336, ch. 550, Laws of 1935, sec. 99.165 became sec. 100.03, Stats.  Sub. (1) (b) of this section provided that it should apply to cities of the first, second, and third class and to cities of the fourth class having a population of at least five thousand according to the last federal census, also to cities, 'villages, and towns adjacent to any city or village whose population is furnished milk by a dealer operating generally in such cities of the first, second, third, and fourth class.  The 1935 act contained a severability clause.  The law by its terms terminated June 30, 1937.
By ch. 369, Laws of 1937, secs. 100.03 and 100.04, Stats, were repealed, and sec. 100.03 was re-enacted.  It had no territorial limitations.  It was state-wide in its application. It was designated as emergency legislation and terminated not later than December 31, 1939.  It contained the following severability clause (sec. 100.03 (12), Stats. 1937):
"It is intended that each provision of this section, without regard to whether or not more than one provision is incorporated in the same subsection or subdivision, shall be severable, except provisions that necessarily are so dependent the one upon the other that the one cannot stand without the other; particularly, but without limitation, each exception, express or implied, is severable from each other provision, including each other exception; and if any exception be invalid, this section shall be in force without such exception; and if any provision or exception shall be invalid as to any person, thing or circumstance, the provision or exception shall be construed to except such person, thing or circumstance from its terms." *Page 612 
Sec. 100.03, Stats. 1937, was amended by ch. 512, Laws of 1939, effective October 17, 1939.  This chapter did two things.  First, it extended the life of sec. 100.03, Stats., two years; that is, it provides:
"(2) This section shall cease to be of force or effect when the department shall determine that economic unbalance or unemployment no longer so materially interferes with the ability to produce, to consume, to bargain, or to deal in the production or distribution of fluid milk in Wisconsin as to continue measurably to threaten results as recited in subsection (1), but in any event not later than December 31, 1941. The department's determination, to whatever effect, shall be in the form of a general order and may be reviewed as such and not otherwise. . . ."
It further provides:
"The provisions of this section shall not apply to towns, villages and cities of the fourth class, unless the same are located in a county containing a population of more than seventy thousand."
We will first consider whether the 1939 amendment to sec. 100.03, Stats., renders the statute unconstitutional under section 1 of the Fourteenth amendment to the United States constitution or section 1, article I of the Wisconsin constitution, because if the 1939 amendment is unconstitutional, the Milk Control Law by its specific provision (sub. (2) of sec. 100.03, Stats. 1937) expired not later than December 31, 1939.  By ch. 512, Laws of 1939, the operation of sec. 100.03 was extended from December 31, 1939, to December 31, 1941.  The chapter then provides that the provisions of sec. 100.03 shall not apply to towns, villages and cities of the fourth class unless the same are located in a county containing a population of more than seventy thousand.  A substantially similar provision in the Trade Practice Standards Act was held unconstitutional in State v. Neveau, ante, p. 85,294 N.W. 796, 296 N.W. 622, as setting up an improper classification.  The unconstitutionality of the classification *Page 613 
under ch. 512, Laws of 1939, is virtually conceded by the state upon these appeals.  The question is whether the 1939 act, being constitutional in so far as it extends the operation of the Milk Control Law and unconstitutional in so far as it seeks to impose new territorial limitations upon the act is severable in such a way as to save the valid extension features.  While the matter is not free from difficulty, we conclude that it is severable.  The question is, of course, whether that portion of the act containing the territorial limitations was so important an inducement to its passage as to lead to the conclusion that the legislature would not have extended the operation of the Milk Control Act without the limitations.  In order to answer this question it is important to consider what in effect the legislature did in the portion of ch. 512, Laws of 1939, which extends the operation of the Milk Control Act.  We consider this extension to be a species of reenactment, and the effect is the same as though the existing law which expired on December 31, 1939, had been set out in full in ch. 512, Laws of 1939.  Had this been done, the severability clause of the earlier act would have appeared in ch. 512.  The fact that it does not so appear we deem immaterial, as there is here virtually an incorporation by reference.
The matter, therefore, comes down to this:  That the legislature determined to extend the operation of an earlier act which contained a broad severability clause, and when, in addition to this extension, it amended the earlier law, it is a fair conclusion that the amendment was to be as subject to the severability clause as any of the other existing provisions of the extended law.  In other words, in determining the severability of the 1939 law, we ought to consider the matter as though the extended law fully amended as to its territorial scope and containing its original severability clause had been fully set forth in the law of 1939.  Under these conditions we think there would be little doubt as to the severability from the act of the invalid territorial limitation which we strike *Page 614 
down and a sustaining of the act on the basis of its original territorial scope.
While not strictly in point here, for the reason that we conclude that the severability clause of the 1937 law should be considered a part of the 1939 amendment (ch. 512, Laws of 1939) as though it had been fully set forth in said amendment, by way of analogy at least, there is applicable the rule that an amended statute is to be given the meaning that it would have had if it had read from the beginning as amended. See State v. Local Board of Review, 225 Iowa, 855,283 N.W. 87, 92, and cases cited.  See also 59 C.J. p. 1096, § 647, and cases under note 24, and United States v. La Franca,282 U.S. 568, 576, 51 Sup. Ct. 278, 75 L. Ed. 551, 557.
Appellants contend that sec. 100.03 (5) (a), Stats., constitutes an unconstitutional delegation of legislative power to the Department of Agriculture because no proper standards have been set by the legislature.  We consider that appellants' argument in this respect is ruled to the contrary by the decision of this court in State ex rel. Finnegan v. Lincoln Dairy Co. 221 Wis. 1, 265 N.W. 197, 265 N.W. 851, in which the constitutionality of the 1935 Milk Control Law was challenged on substantially the same grounds as urged in the instant case.  That law was held valid.  To the same effect see Petition of State ex rel. Attorney General. (Tavern Code Authority Case), 220 Wis. 25, 264 N.W. 633.
Appellants further contend that they were denied the equal protection of the law by reason of the mode of administration of the Milk Control Act.  At the trial, in support of this contention, they offered evidence to show that a certain farmer in Waukesha county had shipped fluid milk to the city of Milwaukee and was paid a flat price for it.  No objection was made to the particular question and answer.  The question was: "Q.  And on what basis do you ship to them?A.  I am paid by the Milwaukee Dairy Distributors a flat price."  Then the witness was asked "Q.  What do you get?" *Page 615 
to which counsel for the plaintiff objected as being immaterial. After hearing extended argument by counsel for the parties the court sustained the objection.  From such transcript of the record as is contained in the bill of exceptions, we are of the view that the trial court did not err in excluding this evidence.  If the operation of a valid law could be defeated by showing that in some instances other persons or parties violated the law, we fear that a general breakdown in law enforcement would follow.  Those charged with the enforcement of the Milk Control Act cannot pursue all violators at the same time.  In the instant cases there is no showing of nor any proper offer of proof to show an unconstitutional enforcement of the law.
While we differ with the trial court in its conclusion as to the constitutionality of the territorial limitations of the 1939 amendment, it does not necessitate any modification of the several judgments, therefore same must be affirmed.
By the Court. — Judgments affirmed.
A motion for a rehearing was denied, with $25 costs in one case, on May 20, 1941.